ACCEPTED
                                                                              01-15-00341-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         8/11/2015 4:39:24 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                 No. 01-15-00341-CV

                        IN THE
                                                             FILED IN
                                                      1st COURT OF APPEALS
            FIRST COURT OF APPEALS                        HOUSTON, TEXAS
                                                      8/11/2015 4:39:24 PM
                    Houston, Texas
                                                      CHRISTOPHER A. PRINE
                                                              Clerk


  ELIZABETH A. LOUSTEAU AND BRETT CLANTON

                Defendants/Appellants,

                           v.

    JAIME L. NORIEGA AND SONIA A. NORIEGA

                  Plaintiffs/Appellees.



      Appeal from the 151st Judicial District Court
                 Harris County, Texas
                   No. 2013-35448


APPELLEE'S THIRD MOTION FOR EXTENSION OF TIME


                        Marianne G. Robak, TBA 24048508
                        Email: mgrobak@law-crg.com
                        1770 St. James Place, Suite 150
                        CERSONSKY, ROSEN & GARCIA, P.C.
                        Houston, Texas 77056
                        Tel: (713) 600-8500; FAX (713) 600-8585
                        ATTORNEYS FOR APPELLANTS,
                        ELIZABETH A. LOUSTEAU AND BRETT
                        CLANTON.
       Appellants brief is due on Thursday, August 13, 2015. Appellants brief is due on

Thursday, August 13, 2015. To date, the clerk's record has not yet been completed. The

supplementation of the record is due August 13, 2015. The documents requested from the clerk

are necessary to the Appellant's Brief.

       Additionally, prior to this due date, Appellants requested to consolidate this appeal with

the appeal in cause number 01-15-00254-CV, as the two matters are related and the appellate

points of error involve the same judgment (which was severed post-judgment by the trial court).

This Court has not yet ruled on that motion. On or about July 16, 2015, this Court issued a

Notice of Intent to Dismiss regarding this appeal. Appellants filed their response on July 27,

2015. To date, no ruling has been made on the motion to consolidate or the intent to dismiss

matter. It is important to have a ruling on those issues before the due date for the Appellants'

Brief, as a ruling either way on both motions has an impact on how the Brief is presented.

       Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellants request a fourteen

(14) day extension of the due date on its brief that is due in this matter, as various issues

regarding this appeal, and whether it will be consolidated with 01-15-00254-CV or dismissed

altogether, have yet to be determined. Namely, Appellants need to know how to reference all of

the clerk's records in the Brief, as there are several for each appeal (this one and 01-15000254-

CV). Therefore, Appellants request that the new due date for the appellant’s brief to be filed be

set for August 27, 2015, subject to the Court’s ruling on whether to dismiss this appeal.



                                             Respectfully submitted,

                                             /s/ Marianne G. Robak
                                             Marianne G. Robak, TBA No. 24048508
                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing instrument was forwarded to
all counsel of record on this 11th day of August, 2015, as follows:


Via electronic filing manager
Sarahjane “SJ” Davidson Swanson
Swanson Law Firm, PLLC
310 Main, Ste. 201
Houston, TX 77056


                                                     /s/ Marianne G. Robak
                                                     Marianne G. Robak